FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “at least one second receiver” is confusing because it is unclear if there is at least one first receiver. Claims 2-10 are also rejected for this same reason since they are dependent claims of said claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3425922 (Minoru) in view of Edens et al. (U.S. Patent Application Pub. No. 2014/0112845).
Regarding claim 1, DE 3425922 discloses a centrifuge insert 15 and/or 46 for receiving at least one first element from a group consisting of sample container and sample carrier in a centrifuge rotor of a laboratory centrifuge that is configured as a swing out rotor, wherein the centrifuge insert is adapted to receive the at least one first element which has a circular or oval cross section at least in portions (e.g., Fig. 1-3), wherein the centrifuge insert is configured modular with a base element 15 and at least one supplemental element (a lid; page 8, lines 8-11 of machine translation), but does not disclose wherein the at least one supplemental element includes an external geometry which forms at least one second receiver for the at least one first element in cooperation with a corresponding interior geometry of the base element so that the at least one first element is in direct contact with the at least one supplemental element and the base element. 
Edens et al. discloses wherein the centrifuge insert is configured modular with a base element 3606 and/or 3608 and at least one supplemental element 212, and wherein the at least one supplemental element includes an external geometry which forms at least one second receiver for the at least one first element in cooperation with a corresponding interior geometry of the base element so that the at least one first element is in direct contact with the at least one supplemental element and the base element (Fig. 36). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge insert of DE 3425922 to have a base element and supplemental element as taught by Edens et al. for the purpose of distributing and collectively carry the centrifuge loads (para. [0239]).
Regarding claim 2, DE 3425922 discloses wherein the at least one first element is sample container, a sample beaker, a sample tube, a reaction vessel, a centrifuge vessel, a flask, a micro reaction vessel or a cell culture vessel (Fig. 2, 3 and 8), but does not specifically disclose wherein the at least one first element includes a conically configured base section.
Edens et al. discloses wherein the at least one first element 210 includes a conically configured base section (Fig. 36). ). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge insert of DE 3425922 with a first element having a conically configured base section such as one taught by Edens et al. for the purpose of accommodating sample tubes (para. [0239]).
Regarding claim 3, DE 3425922 discloses wherein the centrifuge insert is configured to receive the at least one first element in a form locking manner, or wherein a base configuration of receivers of the centrifuge insert 15 and/or 46 is adapted to a base configuration of sample containers or sample carriers to be received and has a flat, conical or cambered contour (Fig. 4-9; page 8 lines 13-26 of machine translation).
Regarding claim 6, DE 3425922 discloses wherein the centrifuge insert 15 and/or 46 is configured to laterally fix the at least one first element (Fig. 2-9; page 8, lines 13-26 of machine translation).
Regarding claim 7, DE 3425922 discloses wherein the centrifuge insert includes at least one bar or protrusion 20, 21, 24, and/or 25 which is adapted to laterally envelop the at least one first element at least partially, or wherein the centrifuge insert includes at least one recess or groove 22, 23 which is adapted to laterally envelope the at least 
Regarding claim 8, DE 3425922 discloses wherein the centrifuge insert includes at least two supports 31 and/or 32 which are arranged opposite to each other and adapted to laterally support the at least one supplemental element (a lid), or at least two supplemental elements that are stacked on top of each other (page 8, lines 8-11 of machine translation).
Regarding claim 9, DE 3425922 discloses wherein the at least two supports 31 and/or 32 include interlocking connection elements (“central outer locking recesses”) which are adapted to provide an interlocking connection between the at least two supports and the at least one supplemental element (page 8, lines 8-11 of machine translation).
Regarding claim 10, DE 3425922 discloses wherein the centrifuge insert includes at least two grips 31 and/or 32 for gripping the centrifuge insert, wherein the at least two grips 31 and/or 32 which are arranged opposite to each other and adapted to laterally support the at least one supplemental element (a lid), or at least two supplemental elements that are stacked on top of each other (page 8, lines 8-11 of machine translation).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3425922 (Minoru) in view of Edens et al. (U.S. Patent Application Pub. No. 2014/0112845), and further in view of McElhany et al. (U.S. Patent Application Pub. No. 2017/0368560).
Regarding claims 4 and 5, DE 3425922 does not teach wherein the supplemental element is pluggable into the base element or pluggable on the base element, and wherein a plug connection configured as a groove and key connection is formable between the base element and the supplemental element; wherein the supplemental element includes at least one first receiver for the at least one first element.
Edens et al. discloses wherein the supplemental element 212 is pluggable into the base element or pluggable on the base element 3610 and/or 3608; wherein the supplemental element includes at least one first receiver for the at least one first element (Fig. 36). McElhany et al. discloses wherein a plug connection configured as a groove 115 and key 36 connection is formable between the base element 10 and the supplemental element 114 (Fig. 3A and 3B). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supplemental element and base element of Edens et al. to have the plug connection as taught by McElhany et al. for the purpose of providing support and stability for the centrifuge container when inserted into the container adapter (para. [0043]). It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge insert of DE 3425922 to have a base element and supplemental element as taught by Edens et al. for the purpose of distributing and collectively carry the centrifuge loads (para. [0239]).

Response to Arguments
Applicant’s arguments filed on 8 June 2021 with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774